Title: James Madison to Jesse Torrey, Jr., 18 March 1833
From: Madison, James
To: Torrey, Jesse Jr.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Mar. 18. 1833
                            
                        
                        I have recd. my worthy friend your letter of the 3d. inst. having previously recd. & read the printed
                            paper to which it refers. It appears to breathe the same benevolent spirit, and to have the same patriotic views with all
                            of your writings which I have seen. How far such a publication would be patronized, and reward your labours, I can not, in
                            my retired situation, undertake to judge. The peculiar opinions you incorporate into the plan, would probably, whilst
                            attractive to some, not be so to others. With respect to the aid, you wish in the form of a loan, truth obliges me to say
                            that my pecuniary resources, are overcharged, and have been for a considerable time with imperative claims on them, which
                            leave no discretion for cases such as yours. I can only offer my good wishes therefore that you may be otherwise enabled
                            to do justice to whatever laudable pursuits you may engage in & find at the same time a recompence from them
                            satisfactory to yourself. You will perceive that this letter is rather of a private nature. Every day adds to my desire of
                            being as little as possible brought before the public. With friendly respects
                        
                            
                                J. M
                            
                        
                    